Citation Nr: 9928177	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 218A	)	DATE
	)
	)



THE ISSUE

Whether a March 30, 1998 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to an effective date 
earlier than January 14, 1977, for a grant of service 
connection for schizophrenic reaction, undifferentiated type, 
with conversion reaction should be revised or reversed on the 
grounds of clear and unmistakable error.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from November 1951 to 
May 1952.   

2.  By a March 30, 1998 decision, the Board, in part, denied 
entitlement to an effective date earlier than January 14, 
1977, for a grant of service connection for schizophrenic 
reaction, undifferentiated type, with conversion reaction.  

3.  The veteran filed with the Department of Veterans 
Affairs (VA) an April 3, 1998 "motion for reconsideration 
in reference to the denial of an earlier effective date."  
In May 1998, the Acting Chairman of the Board denied a 
"motion for reconsideration" of the Board's March 30, 1998 
decision.  The veteran was sent written notice of that 
denial of a "motion for reconsideration" as well as an 
April 1999 letter, informing him that said motion would not 
be considered a motion for revision of a decision based on 
clear and unmistakable error unless he so requested in 
writing within 60 days from date of that letter.  He was 
also provided therein a copy of recently promulgated Board 
Rules of Practice concerning clear and unmistakable error 
motions.  

4.  In June 3, 1999, the veteran filed with the VA a 
"motion for reconsideration based on the grounds of clear 
and unmistakable error."  However, although that motion was 
signed by the veteran and listed the applicable VA file 
number, the motion neither included the date of the Board of 
Veterans' Appeals decision to which the motion related nor 
identified the specific issue, or issues, to which the 
motion pertained.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a) (1999)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a))  (emphasis 
added).

By a March 30, 1998 decision, the Board, in part, denied 
entitlement to an effective date earlier than January 14, 
1977, for a grant of service connection for schizophrenic 
reaction, undifferentiated type, with conversion reaction.  
The veteran filed with the VA an April 3, 1998 "motion for 
reconsideration in reference to the denial of an earlier 
effective date."  In May 1998, the Acting Chairman of the 
Board denied a "motion for reconsideration" of the Board's 
March 30, 1998 decision.  The veteran was sent written 
notice of that denial of a "motion for reconsideration" as 
well as an April 1999 letter, informing him that said motion 
would not be considered a motion for revision of a decision 
based on clear and unmistakable error unless he so requested 
in writing within 60 days from date of that letter.  

In June 3, 1999, the veteran filed with the VA a "motion 
for reconsideration based on the grounds of clear and 
unmistakable error."  However, although that motion was 
signed by the veteran and listed the applicable VA file 
number, the motion neither included the date of the Board of 
Veterans' Appeals decision to which the motion related nor 
identified the specific issue, or issues, to which the 
motion pertained.  Because the moving party's motion fails 
to comply with the requirements set forth in Rule of 
Practice 1404(a), 64 Fed. Reg. 2139 (1999) (to be codified 
at 38 C.F.R. § 20.1404(a)), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.



